IN THE SUPREME COURT OF THE STATE OF NEVADA


                 PENNY ANN JACKSON,                                     No. 70278
                 Appellant,
                 vs.
                 EDWARD EARL HALEY,
                 Respondent.
                                                                             ALE
                                                                              JUN 2 7 2016




                                       ORDER DISMISSING APPEAL

                             This appeal was docketed in this court on April 28, 2016,
                 without payment of the requisite filing fee. On that same day a notice was
                 issued directing appellant to pay the filing fee within ten days. The notice
                 further advised that failure to pay the filing fee within ten days would
                 result in the dismissal of this appeal. To date, appellant has not paid the
                 filing fee or otherwise responded to this court's notice. Accordingly, cause
                 appearing, this appeal is dismissed.'
                             It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K. LINDEMAN

                                                            BY:




                       lin light of this order respondent's motion to substitute and motion
                 to dismiss appellant's appeal filed on May 31, 2016, is denied as moot.
 SUPREME COURT
            OF
      NEVADA



CLERK'S ORDER

 (0)-1947    e
                      cc:   Hon. Denise L. Gentile, District Judge, Family Court Division
                            Penny Ann Jackson
                            Cuthbert Mack Chtd.
                            Eighth District Court Clerk




 SUPREME COURT
              OF
       NEVADA



CLERK'S ORDER
                                                           2
 (0) , 1947    age*